Detailed Action
This is the final office action for US application number 16/608,760. Claims are evaluated as filed on March 9, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed March 9, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Killion, Tilson, Forsell, and Scholten teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Killion does not disclose the containment device including a channel disposed along the length between the first end and the second end (Remarks p. 8-9), Examiner notes that no reason has been provided to indicate Applicant believes such to be the case. Instead, Killion shows the containment device including channel 30 in Fig. 2 (¶56) which is disposed to be along the length between the first end and the second end (Fig. 2, ¶56).
With regards to Applicant’s argument that Killion does not disclose that the expandable member is disposed at the first end of the body so as to cover the first end 
With regards to Applicant’s argument that Killion does not disclose that the first surface and the second surface have complementary convex and/or concave shapes (Remarks p. 9), Examiner notes that no reason has been provided to indicate Applicant believes such to be the case. Instead, Killion shows the first surface (upper surface as shown in Figs. 4 and 5) and the second surface (lower surface as shown in Figs. 4 and 5) in Figs. 4 and 5 which show that the first surface and the second surface have complementary convex and/or concave shapes (Figs. 4 and 5, ¶57 discloses selection 
With regards to Applicant’s argument that Killion does not disclose that the expandable member is configured to engage an exterior surface of the bone, forming a seal covering the exterior surface of the bone when configured in the expanded state (Remarks p. 9-10), Examiner notes that no reason has been provided to indicate Applicant believes such to be the case. Instead, Killion shows the expandable member is capable of engaging an exterior surface of the bone (Figs. 5-7 show use a blood vessel (¶70); thus, such is capable of use in bone, ¶57 discloses selection of expandable member criteria based upon size and shape of blood vessel in the vicinity of the puncture, i.e. the area of use of the expandable member), forming a seal covering (Fig. 5, ¶54) the exterior surface of the bone when configured in the expanded state (Fig. 5, ¶54).
With regards to Applicant’s argument that the assertion that Killion discloses citations from paragraphs 57 and 70 is respectfully traversed (Remarks p. 10), Examiner notes that no reason has been provided to indicate Applicant believes such to be the case. Examiner also notes that the citations provided by Applicant within quotations are not direct quotes as such generally indicates. Instead, it appears that Applicant has quoted portions of the office action as though such were quotes from Killion. In the interests of clarifying, citations from the art included in an office action are not direct quotes from the art unless such are indicated within quotations. The traversed paraphrasing for paragraph 57 is based upon “The particular expanded exterior configuration of the tamponading member 21 can be selected depending on the 
With regards to Applicant’s argument that Killion does not disclose the specific convex/concave structure nor its application to bone recited in claims 2 and 3 and instead discloses use with a blood vessel and a substantially straight position in Fig. 5 (Remark p. 10). Examiner notes the convex/concave structure of claim 2 is shown in Figs. 2-5 but is not claimed in to be “specific” or to be any specific structure as argued. That is, while such does show substantially straight portions such also shows convex/concave portions. No claim limitations are provided that prevent a complex shape comprising the argued features from reading on the BRI of the claimed limitations. Further, application to bone is not recited in claims 2 and 3 as argued. Instead, claims 2 and 3 are drawn to a system capable of performing assorted functions as detailed above and below.
With regards to Applicant’s argument that Forsell discloses inserting mould 81/first sealing member 84 and inflating mould 81/first sealing member 84 and Figs. 38-48, paragraphs 202, 208, 212 disclose inserting mould 81/first sealing member 84 and injecting fluid 93 and thus fluid 93, the alleged therapeutic, is used to “expand” the 
With regards to Applicant’s argument that it is unclear how the containment device of Killion would be used to modify the methods/devices of Forsell and what 
With regards to Applicant’s argument that modifying the expandable member to be removable would change the principle of operation of Forsell as the placement and .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/489,976, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/489,976 fails to provide adequate support for the delivery device having one or more internal channels of claim 1 line 3, the containment device including a channel disposed along the length between the first end and the second end of claim 1 lines 7-8, deploying a containment device having an expandable member disposed at an end of the containment device in a collapsed state through a first channel of the plurality of channels of the access device of claim 11 lines 7-8 , and deploying a delivery device through a second channel of the plurality of channels of the access device while the containment device is deployed in the access device of claim 11 lines 14-16. Thus, claims 1-20 are considered as of April 25, 2018. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the delivery device having one or more internal channels of claim 1 line 3 and the containment device including a channel disposed along the length between the first end and the second end of claim 1 lines 7-8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 15-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim(s) 15 recites/recite the limitation "the one or more boring devices" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “deploying a second boring device 
Claim 16 is/are unclear with regards to “the other boring device” in line 8 and if this is lacking antecedent basis or is intended to refer to the “another boring device” of line 5. Examiner is interpreting “the other boring device” in line 8 as referring to the “another boring s device” of line 6 and suggests amending to clarify.
Claim(s) 17 recites/recite the limitation "the second access channel device" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “the diameter of the second access 
Claim(s) 18 recites/recite the limitation "the one or more boring devices" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “boring device and the second boring device 
Claim(s) 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Killion et al. (US 2010/0211000, hereinafter “Killion”) in view of Tilson (US 2009/0299401).
As to claims 1-10, Killion discloses a system (Figs. 1-7) capable of use for delivering a therapeutic material (67) within a cavity of a bone (Figs. 5-7 show use a blood vessel (¶70); thus, such is capable of use in bone), the system comprising: a delivery device (injector of 67 of 70) capable of delivering a therapeutic material (67) to a treatment area within a bone cavity (Figs. 5-7 show use a blood vessel (¶70); thus, such is capable of use in bone); a containment device (11, Fig. 2) including a body having a first end (left end portion as shown in Fig. 2), a second end (right end portion as shown in Fig. 2), a length there between (Fig. 2), the containment device including a channel (30, Fig. 2, ¶56) disposed along the length between the first end and the second end (Fig. 2, ¶56), and an expandable member (21, ¶62) disposed at the first end of the body so as to cover the first end (as defined, Fig. 2); the expandable member being capable of moving between an expanded state (expanded condition as disclosed in ¶54, once inflated as disclosed in ¶65, Fig. 5) and a collapsed state (collapsed condition as disclosed in ¶54, prior to inflation as disclosed in ¶65, after contraction as claim 2, Killion discloses that the expandable member has a first surface (upper surface as shown in Figs. 4 and 5), a second surface (lower surface as shown in Figs. 4 and 5), and a fillable cavity disposed there between (¶s 54 and 62 disclose filling with an expansion gas or liquid or springs, couplings or other mechanical or electromechanical components); and the first surface and the second surface have complementary convex and/or concave shapes (Figs. 4 and 5, ¶57 discloses selection of expandable member criteria based upon size and shape of blood vessel in the vicinity of the puncture, i.e. the area of use of the expandable member).  As to claim 3, Killion discloses that when the expandable member is in the expanded state, the expandable member is capable of engaging an exterior surface of the bone (Figs. 5-7 show use a blood vessel (¶70); thus, such is capable of use in bone, ¶57 discloses selection of expandable member criteria based upon size and shape of blood vessel in the vicinity of the puncture, i.e. the area of use of the expandable member), forming a seal covering (Fig. 5, ¶54) the exterior surface of the bone when configured in the expanded state (Fig. 5, ¶54). As to claim 4, Killion discloses that the delivery device is capable of delivering the therapeutic material to the treatment area when the expandable member of the containment device is in the claim 5, Killion discloses that the first channel has a diameter that is smaller than a diameter of the second channel (section A-A of Fig. 1). As to claim 6, Killion discloses a second access device (GS) having a first end (lower-left end portion as shown in Fig. 3), a second end (upper-right end portion as shown in Fig. 3), and a length there between (Fig. 3); the second access device including a channel (shown holding elements 11 and 12 in Figs. 3-5, Fig. 3, ¶63 discloses that system 10 is inserted therein; where Figs. 1 and 2 show the features of system 10) disposed along the length from the first end to the second end (Fig. 4, ¶63). As to claim 7, Killion discloses that the access device has a diameter along the length (Section A-A of Fig. 1); the second access device has a diameter along the length (necessary to holding elements 11 and 12 as shown in Figs. 3-5 and disclosed in ¶63); the diameter of the second access device is larger than a diameter of the access device (necessary to holding elements 11 and 12 as shown in Figs. 3-5 and disclosed in ¶63); and the channel of the second access device is configured to receive the access device (Figs. 3-5, ¶63). As to claim 8, Killion discloses that each of the access device and the second access device includes a handle member (portion shown including 65 and 63 of the access device and 70 of the other access device) disposed about the second end (as defined, Fig. 3), the handle members being capable of mating when the access device is fully deployed within the second access device (Figs. 3-7). As to claim 9, Killion discloses that the second access device has a diameter at the first end that is larger than a diameter at the second end (Figs. 3-7, ¶48), the diameter of the second access device along the length being tapered (¶48). As to claim 10, Killion discloses one or more boring devices (appropriate puncture needle of ¶48), each boring device including  
Killion is silent to the delivery device having one or more internal channels, the delivery device being configured to deliver the therapeutic material through the one or more internal channels. 
Tilson teaches a system (Figs. 131-140) capable of use for delivering a therapeutic material within a cavity of a bone (Figs. 138 and 139), the system comprising: a delivery device (444) having one or more internal channels (¶545 discloses that 444 is a conduit for delivery of flowable material), the delivery device being capable of use to deliver a therapeutic material (445) through the one or more internal channels (Figs. 138 and 139, ¶545) to a treatment area within a bone cavity (Figs. 138 and 139); and an access device (428) including at least one channel (shown in Fig. 138 holding delivery device 444, Fig. 138, ¶534 discloses an internal diameter), the at least one channel being capable of receiving the delivery device for deployment (Figs. 138 and 139).
. 

Claim(s) 11-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsell (US 2012/0116526) in view of Killion.
As to claims 11-13 and 20, Forsell discloses a method (Figs. 39a-39d, 42a-42c, 45, and 47) of stabilizing a bone by delivering a therapeutic material (93, Figs. 39a-39d, 42a-42c, 45, and 47, abstract) comprising: deploying an access device (88) into an access path (82, Figs. 39s, 39b, and 42a-c, ¶s 202 and 208) within a bone cavity (82) of a bone from a first surface of the bone (left surface of 7 as shown in Fig. 42A, Figs. 42b and 42c), the access device having a first end (Figs. 42b and 42c), a second end (Figs. 42b and 42c), and a length (Figs. 42b and 42c); the access device including at least one channel (Figs. 39b, 42b, and 42c) extending along the length from the first end to the second end (Figs. 39b, 42b, and 42c); deploying a containment device (83, 84/81) having an expandable member (84/81) disposed at an end of the containment device (Fig. 39b) in a collapsed state (Figs. 39b and 42b) through a first channel of the at least one channel of the access device and through the access path until the expandable member is outside of a second surface of the bone (surface of 5, Figs. 39c, 39d, and 42c), the first surface and the second surface of the bone being disposed on opposing claim 12, Forsell discloses that the expandable member has a first surface (Fig. 39c, 39d, and 42c), a second surface (Fig. 39c, 39d, and 42c), and a cavity disposed there between (Fig. 39c, 39d, and 42c); and the first surface and the second surface have complementary convex and/or concave shapes (Fig. 39c, 39d, and 42c). As to claim 20, Forsell discloses that the therapeutic material is a bone filling material (Figs. 46 and 47, ¶s 215 and 216).
Forsell is silent to the access device including a plurality of channels extending along the length from the first end to the second end; deploying the containment device through the first channel of the plurality channels, deploying the delivery device through a second channel of the plurality of channels of the access device while the containment device is deployed in the access device. As to claim 12, Forsell is silent to the expandable member has a fillable cavity disposed between the first surface and the second surface. As to claim 13, Forsell is silent to the first channel of the plurality of channels has a diameter that is smaller than a diameter of the second channel of the plurality of channels. 
Killion teaches a similar method (Figs. 1-7) comprising: deploying an access device (12) into a second access device (GS, Fig. 3, ¶s 48 and 63) that is in an access path (PP, Fig. 3), the access device having a first end (left end portion as shown in Fig. claim 12, Killion discloses that the expandable member has a first surface (upper surface as shown in Figs. 4 and 5), a second surface (lower surface as shown in Figs. 4 and 5), and a fillable cavity disposed there between (¶s 54 and 62 disclose filling with an expansion gas or liquid or springs, couplings or other mechanical or electromechanical components); and the first surface and the second surface have complementary convex and/or concave shapes (Figs. 4 claim 13, Killion discloses that the first channel of the plurality of channels has a diameter that is smaller than a diameter of the second channel of the plurality of channels (section A-A of Fig. 1).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/specify the method, access device, and resorbable containment device as disclosed by Forsell such that the access device has multiple channels with one channel used for the delivery device and another channel used for the containment device, the access device is deployed into a second access device, and the containment device has a small resorbable portion and the expandable portion is removable and inflatable as taught by Killion in order to completely seal the opening (Killion ¶75) while permitting the expandable member to be removed (Killion ¶75) leaving only a bioabsorbable tip in the opening (Killion ¶75) to maintain the seal while the remainder of the opening is filled (Killion ¶76), i.e. in order to minimize the amount of resorbable material left in the body while maintaining a complete seal and thereby reduce the likelihood of material interfering with the joint during the resorption process. 

Claim(s) 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forsell and Killion in view of Scholten et al. (US 4,969,888, hereinafter “Scholten”).
As to claims 14, 15, and 18, the combination of Forsell and Killion discloses the invention of claim 13 as well as deploying a second access device (Killion GS, Fig. 3, ¶s claim 15, the combination of Forsell and Killion discloses the access device forming a first portion of the access path from the first surface of the bone to the treatment area and a second portion of the access path from the treatment area to the second surface of the bone (Forsell Figs. 39s, 39b, and 42a-c, ¶s 202 and 208l).
The combination of Forsell and Killion is silent to how the access path (Forsell 82, Figs. 39s, 39b, and 42a-c, ¶s 202 and 208) was formed or with what tools. That is, the combination of Forsell and Killion is silent to a boring device mated with the second access device to form a first portion of the access path from the first surface of the bone to the treatment area; and removing the boring device. As to claim 15, the combination of Forsell and Killion is silent to deploying a second boring device through the access device to form the second portion of the access path. As to claim 18, the combination of Forsell and Killion is silent to each of the boring device and the second boring device includes a drill tip, the drill tip of the boring device and the drill tip of the second boring device being different.
Scholten teaches a similar method (Figs. 12-28) of stabilizing a bone by delivering a therapeutic material (Fig. 28) comprising: deploying an access device (30) into an access path (Figs. 14-24) within a bone cavity of a bone (Figs. 14-24); deploying a containment device (65) having an expandable member (65, col. 6 lines 49-50 and 52-55) disposed at an end of the containment device (Figs. 20 and 21) in a collapsed state (col. 6 lines 49-50) through the access device (col. 6 lines 48-50); expanding the claim 15, Scholten teaches deploying a second boring device (72) through the access device to form a second portion of the access path (Fig. 18). As to claim 18, Scholten teaches that each of the boring device and the second boring device includes a drill tip (Figs. 13, 15, 17, 18, and 19), the drill tip of the boring device and the drill tip of the second boring device being different (Figs. 13, 15, 17, 18, and 19).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method with a second access device as disclosed by the combination of Forsell and Killion to include boring tools/devices to create the access path and corresponding steps as taught by Scholten in order to select known methods and tools/devices for creating an access path/bore within bone for repairing a damaged bone by inserting therapeutic material (Scholten abstract). 

As to claims 16, 17, and 19, the combination of Forsell and Killion discloses the invention of claim 13 as well as deploying a second access device (Killion GS, Fig. 3, ¶s 48 and 63), and deploying the access device (Killion 12) into the second access device (Killion Fig. 3, ¶63); wherein the access device has a diameter that is smaller than a claim 17, the combination of Forsell and Killion discloses that the second access device has a diameter at the first end that is larger than a diameter at the second end (Figs. 3-7, ¶48), the diameter of the second access device along the length being tapered (¶48). As to claim 19, the combination of Forsell and Killion discloses collapsing the expandable member (Killion Fig. 6, ¶s 54, 62, and 72-74) and removing the containment device from the bone cavity through the access device (Killion Fig. 6, ¶s 54, 62, and 72-74); removing the delivery device (Forsell Figs. 56a and 56b, ¶s 234 and 235) through the second channel of the plurality of channels from the bone cavity (Killion Fig. 7); and removing the access device from the bone cavity (Forsell Figs. 56a and 56b, ¶s 234 and 235).
The combination of Forsell and Killion is silent to how the access path (Forsell 82, Figs. 39s, 39b, and 42a-c, ¶s 202 and 208) was formed or with what tools. That is, the combination of Forsell and Killion is silent to deploying the second access device with a boring device mated with the second access device to form a portion of the access path from the first surface of the bone to the treatment area; removing the boring device; deploying another boring device into the other access device, removing the other access device; and deploying the access device over the other boring device.
Scholten teaches a similar method (Figs. 12-28) of stabilizing a bone by delivering a therapeutic material (Fig. 28) comprising: deploying an access device (71); deploying a containment device (65) having an expandable member (65, col. 6 lines 49-50 and 52-55) disposed at an end of the containment device (Figs. 20 and 21) in a collapsed state (col. 6 lines 49-50); expanding the expandable member (col. 6 lines 52-
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method with a second access device as disclosed by the combination of Forsell and Killion to include boring tools/devices to create the access path and corresponding steps as taught by Scholten in order to select known methods and tools/devices for creating an access path/bore within bone for repairing a damaged bone by inserting therapeutic material (Scholten abstract). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775